Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/111697 application is in response to the communications filed April 07, 2022. 
Claims 1, 12-14, 18 and 23-25 were amended April 07, 2022. 
Claims 1-26 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 14-16, and 18-21 are rejected under 35 USC 103 as being unpatentable over Kamen et al. (US 2013/0197693; herein referred to as Kamen) in view of Brunner et al. (US 2013/0208084; herein referred to as Brunner) in further view of Akers et al (US 2011/0202366; herein referred to as Akers) in further view of Graham et al. (US 2015/0324848; herein referred to as Graham) in further view of Fedorovskaya et al. (US 2010/0303363; herein referred to as Fedorovskaya).
As per claim 1, 
Kamen teaches maintaining a medication management system that is connected to a plurality of client devices via a network:
(Paragraph [0120] of Kamen.)
Kamen further teaches receiving, by the medication management system from the at least one client device of the plurality of client devices, the one or more images, wherein each image is of the one or more images comprises a different portion of a prescription label on a medication package associated with a patient and captured by a camera of the at least one client device of the plurality of client devices:
(Paragraphs [0241] of Kamen. The teaching describes that a pill dispenser includes a touch screen, an identifying camera, and a pill-bottle identifying camera. The user operating the device takes pictures of a prescription label with this device.)
Kamen further teaches for the images of the one or more images determined to be of the prescription label, storing the images as a batch of images for the prescription label:
(Paragraphs [0241]-[0242] of Kamen. The teaching describes that when pictures of a prescription bottle are taken, compliance measures are taken to ensure that the proper medication is dispensed. In the course of compliance determination, the images collected are stored by the system.)
Kamen further teaches associating each of the images of the batch of images with a user identifier for the user who provided the one or more images to the medication management system via the at least one client device of the plurality of client devices:
(Paragraphs [0184] and [0241]-[0242] of Kamen. The teaching describes that a pill dispenser includes a touch screen, an identifying camera, and a pill-bottle identifying camera. The user operating the device takes pictures of a prescription label with this device. For a user to access the functions of the device, the user must login with the correct credentials. When the user logs into the system, the actions they perform such as taking a picture of a prescription label would be associated with their user ID.)
Kamen further teaches receiving, by the medication management system, a confirmation of review of the prescription label in the batch of images associated with the patient identifier, and storing, the medication management system, the confirmation for each prescription label in association with the user identifier of the user who provided the one or more images:
(Paragraphs [0132] and [0242] of Kamen. The teaching describes a user taking pictures of a prescription label. The system determines that a particular prescription is identified by optical character recognition and dispensed when the user presses the dispense button. If the treatment regime is determined to be safe by the pill dispenser, the EMR, or the DERS, a prompt may request user confirmation of the treatment regime. In this exemplary embodiment, after user confirmation, the user (e.g., caregiver, nurse, or other authorized person) may press the dispense button.)
Kamen further teaches generating, by the medication management system, a structured prescription record for the prescription label based on the confirmation of review, wherein the structured prescription record includes information about a prescription identified by the prescription label on the medication package:
(Paragraph [0242] of Kamen. The teaching describes that the pill-bottle identifying camera may capture: the time of delivery, the number of tablets, the dosage of each pill, the dosage of each scheduled oral taking of one or more pills, when the prescription was filled, a refill time, the pills indicated by the label to be in the bottle, etc. This constitutes a generation of a structured prescription record.)
Kamen does not explicitly teach maintaining a medication management system that is connected to a plurality of client devices via a network; enabling, responsive to an application having been launched on at least one of the plurality of client devices, access to the medication management system on the at least one client device, wherein the application comprises a user interface for capturing one or more images. 
However Brunner teaches enabling, responsive to an application having been launched on at least one client device of the plurality of client devices, enabling access to the medication management system on the at least one client device of the plurality of client devices, wherein the application comprises a user interface for capturing one or more images, and wherein the at least one client device of the plurality of client devices operates a camera:
(Paragraphs [0085]-[0090] of Brunner. The teaching describes a reconstruction of a 3 dimensional prescription bottle in a 2 dimensional space. The system takes many images each a segment of the total package. The system detects that the images are from a cylindrical object and maps the pixels of the collected 3 dimensional object to a 2 dimensional plane. The images are stitched together to reconstruct a full digital prescription label based on what image data was collected.)
Brunner further teaches wherein at least one client device of the plurality of client devices is a cell phone:
(Paragraph [0070] of Brunner. The teaching describes that the image acquisition device can very suitably be within the camera of a user’s cell phone, which is a mobile device.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Kamen, the image processing teachings of Brunner. Paragraph [0081] of Brunner teaches that the disclosed methods provide image processing techniques that more accurately detect the edges of labels for a prescription package. Such as capability would have improved the image capturing techniques of Kamen when a user is trying to capture a prescription label. One of ordinary skill in the art would have added to the teaching of Kamen, the teaching of Brunner based on this incentive without yielding unexpected results.  
The combined teaching of Kamen and Brunner does not explicitly disclose wherein the plurality of client devices connected via the network includes a first subset of mobile client devices operated by patients and a second subset of client devices operated by reviewing users associated with the medication management system. 
However Akers teaches wherein the plurality of client devices connected via the network includes a first subset of mobile client devices operated by one user and a second subset of client devices operated by reviewing users associated with the medication management system:
(Paragraphs [0181]-[0184] and Figure 1 of Akers. The teaching describes a set of two users each having associated devices for processing medications. The first user acts as a medication input user that inputs data to the system, via their associated device, that corresponds to the identity of a particular medication. This information is then sent for review by the second user, with a second separate associated device, to ensure that the actions of the first user was correct. While this specific teaching describes an embodiment where the one user may be pharmacy personnel, the teaching would function the same way if the device were operated by a patient. The teaching further describes that the programs used in the invention are operating on a mobile device such as a laptop computer.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen and Brunner the medication verification teachings of Akers. One of ordinary skill in the art would have known that Kamen teaches a medication confirmation feature in paragraphs [0045]-[0046] that prompts the requesting user to confirm that the pre-stored image of the prescribed pill on the touch screen matches the dispensed pill. In other words, the system is asking the patient whether or not the pill that was dispensed was the correct one. While this may be convenient for certain circumstances, it is well known that a variety of medications have “look-a-like” and/or “look-a-like” properties from medication to medication. As such it would have been obvious to have a medical professional to review the choices that someone without that skillset makes. Such an addition from the teaching of Akers would have led to better patient outcome by improving the reviewing process of Kamen. One of ordinary skill in the art would have added to the combined teaching of Kamen and Brunner, the teaching of Akers based on this incentive without yielding unexpected results.  
The combined teaching of Kamen, Brunner and Akers does not explicitly teach that the first subset of mobile client devices are specifically operated by one or more patients. 
However it would have been obvious to one of ordinary skill in the art before the time of filing to modify the user operating the picture acquisition device in the combined teaching of Kamen, Brunner and Akers. A patient could more than easily operate the device taught in the combined teaching of Kamen, Brunner and Akers. Restricting the use of a particular device to a specific group of patients does not change the functioning of the invention but rather the intended use of that invention. When one of ordinary skill in the art sees, for example, that in paragraph [0070] of Brunner a cell phone can acquire the prescription label images and that a nurse in paragraph [0061] of Brunner is going from patient to patient acquiring images from them, they would have realized that it would have been more efficient for the patients to operate the machine since the teachings of Brunner are taught as being compatible with a cell phone which many patients would already have. One of ordinary skill in the art would have been motivated to make this change in Brunner because this change merely effects the human resource cost of taking pictures with a nurse and instead implemented a time saving measure by having the patient that nurse would have had otherwise visited take the pictures instead. Such a change would not have fundamentally changed the function of the invention. One of ordinary skill in the art would have modified the combined teaching of Kamen, Brunner and Akers based on this incentive without yielding unexpected results. 
The combined teaching of Kamen, Brunner and Akers does not explicitly teach responsive to the patient operating the camera, the application checks a motion of the camera via a motion sensor of the at least one patient-operated mobile device on which the application is launched, wherein the application displays information to the patient via the user interface describing the motion of the camera during image capture by the camera when the sensor readings of the motion sensor exceeded a threshold measurement. 
However Graham teaches responsive to a user operating a camera on a mobile device, the application checks a motion of the camera via a motion sensor of the at least one user operated mobile device on which the application is launched, wherein the application displays information to the patient via the user interface describing the motion of the camera during image capture by the camera when the sensor readings of the motion sensor exceeded a first threshold measurement associated with the sensor readings:
(Paragraphs [0126] and [0134]-[0136] of Graham. The teaching describes that a user uses a cell phone device to capture images. The cell phone has a plurality of sensors to help the application determine when an image is too blurry for quality purposes. When the image is deemed too burry, the application on the device requests that the user takes another picture.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the camera as taught by the combined teaching of Kamen, Brunner and Akers, with the mobile camera image quality teachings of Graham. Both the combined teaching of Kamen, Brunner and Akers, and the teaching of Graham are directed to the same field of image acquisition from a mobile device. Paragraph [0067] of Graham teaches that the mobile device disclosed provides the advantage of improving image capture quality and improved accuracy of recognition. Providing these features in a mobile device allow the user to implement the teachings of Graham in a more versatile technological environment as compared to the camera’s implementation in Kamen. This is because Kamen has the camera used for a singular purpose, whereas Graham uses technology that a user would have already had on hand. As such, the user and can perform the same functions as the camera in Kamen with the camera in Graham and not be restricted by the limitations of Kamen. With regard to Brunner, this addition of the specific features of the mobile device would have clearly articulated the implicit functions of the cell phone used by the user. Accordingly, it would have been obvious to one of ordinary skill in the art to modify the camera used in the combined teaching of Kamen, Brunner and Akers, with the mobile camera image quality teachings of Graham based on this incentive without yielding unexpected results. 
The combined teaching of Kamen, Brunner, Akers and Graham does not explicitly teach determining an edge density associated with a set of images, wherein the application displays information to the patient via the user interface on the camera describing a value of the edge density in the set of images when the value exceeds a second threshold measurement, and wherein the information, as displayed via the user interface, comprises instructions to the patient to operate the camera to execute one or more corrective measures based on the value of the edge density
However Fedorovskaya teaches determining an edge density associated with a set of images, wherein the application displays information to the patient via the user interface on the camera describing a value of the edge density in the set of images when the value exceeds a second threshold measurement, and wherein the information, as displayed via the user interface, comprises instructions to the patient to operate the camera to execute one or more corrective measures based on the value of the edge density:
 (Paragraphs [0031], [0033], 0062] and [0064] of Fedorovskaya. The teaching describes a process to automatically determine their acceptability for a predetermined output operation, e.g., to determine their acceptability with respect to sharpness based on automatically computing a measure of the edge density in the images. The algorithm for automatically determining the acceptability of a digital image may stand alone or may be a component of a larger system solution. Furthermore, the interfaces with the algorithm, e.g., the scanning or input, the digital processing, the display to a user (if needed), the input of user requests or processing instructions (if needed), the output, can each be on the same or different devices and physical locations, and communication between the devices and locations can be via public or private network connections, or media based communication. The calculated salient acceptability feature obtained in step 218 is compared with a pre-determined threshold value in step 220. For example, and not meaning to imply any sort of limitation in the coverage of the invention, the salient acceptability feature obtained in step 218 is an edge occurrence measure in the preferred embodiment, and a useful threshold value for the edge occurrence measure, as represented by the mean edge density value, is the value of 0.0072. This threshold is determined in step 222 by analyzing a database of images that contains a variety of acceptable and unacceptable images. When the value for the selected salient acceptability feature is greater or equal than the threshold, the input image is classified as unacceptable for intended use, such as printing. If the selected salient acceptability feature is less than the threshold, the image is deemed suitable. Based on the classification performed in step 220, a decision is made with respect to image usage in step 224, e.g. to enable one of the several predetermined output operations summarized in step 226. For example, an unacceptable image may be removed from a printing stage and not printed (step 226 a). In the case of the use of the method according to the invention within a digital camera, the decision can be one of deleting the image, preferably in response to suggesting that the user delete the image (226 c) and/or obtaining the user's approval, or suggesting that the user re-capture the scene (226 b). This re-capturing of the image based on the edge density is seen as a set of instructions to control a camera to capture images. These instructions are given before images are recaptured.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers and Graham the edge density teachings of Fedorovskaya. Paragraph [0015] of Fedorovskaya teaches that the technical advantage of the present invention is that it provides the means for detecting unacceptable images due to poor focus occurring at capture, as well as extreme over- and underexposure, each of which affects edge characteristics, and allows an improved and more accurate identification of those prints compared to the existing algorithms. One of ordinary skill in the art would have added to the combined teaching of Kamen, Brunner, Akers and Graham the edge density teachings of Fedorovskaya based on this incentive without yielding unexpected results. 
As per claim 5, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 1. 
Kamen further discloses receiving an order to fill the prescription identified by the prescription label for the user:
(Paragraph [0242] of Kamen. The teaching describes that the pill-bottle identifying camera may capture: the time of delivery, the number of tablets, the dosage of each pill, the dosage of each scheduled oral taking of one or more pills, when the prescription was filled, a refill time, the pills indicated by the label to be in the bottle, etc. This constitutes a generation of a prescription record.)
As per claim 6, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 1.
Kamen further teaches receiving a set of images of the prescription label on the medication package, wherein each image is a portion of the prescription label:
(Paragraph [0241] of Kamen. The teaching describes a camera 114 can rotate around the pill dispenser 112 to capture one or more images of the labels of the pill bottles including dosage and scheduling information displayed in text or encoded thereon.)
Brunner further teaches receiving a set of images of the prescription label on the medication package, wherein each image is a portion of the prescription label; for each image: determining structural information of the medication package where the portion of the prescription label associated with the image is attached; determining one or more transform functions based on the structural information of the medication package for mapping a pixel of the portion of the prescription label to a corresponding pixel on a flat surface; and determining one or more overlapping features in an image in the set of images, wherein an overlapping feature in an image in the set of images corresponds to a second overlapping feature in another image in the set of images; and reconstructing the prescription label on the medication package using the set of images and the one or more overlapping features in each of the images in the set of images:
(Paragraphs [0085]-[0090] of Brunner. The teaching describes a reconstruction of a 3 dimensional prescription bottle in a 2 dimensional space. The system takes many images each a segment of the total package. The system detects that the images are from a cylindrical object and maps the pixels of the collected 3 dimensional object to a 2 dimensional plane. The images are stitched together to reconstruct a full digital prescription label based on what image data was collected.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Kamen, the image processing teachings of Brunner through combining prior art elements according to known methods to yield predictable results. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded predictable results. 
As per claim 7, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
Brunner further teaches wherein structural information is selected from a group consisting of: an identification of an object similar in shape with the medication package, a geometric model of the medication package, a point cloud representation of the medication package, or any combination thereof:
(Paragraphs [0085]-[0090] of Brunner. The teaching describes the identification of a cylindrical geometric model to map the 3D image to a 2D image.)
As per claim 8, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
Brunner further teaches wherein known assumptions of the prescription label can include features of the prescription label selected from a group consisting of: a text color of text in the prescription label, a background color of the background of the prescription label, borders of the prescription label, machine-readable information in the prescription label, and any combination thereof:
(Paragraphs [0085]-[0090] and Figure 7 of Brunner. The teaching describes detecting borders of the prescription label, and machine-readable information (i.e. a barcode) in the prescription label)
As per claim 14, 
Claim 14 has been found by the examiner as being substantially equivalent to claim 1. As such claim 14 is rejected for the same reasons as claim 1.
As per claim 15, 
Claim 15 has been found by the examiner as being substantially equivalent to claim 5. As such claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 has been found by the examiner as being substantially equivalent to claim 6. As such claim 16 is rejected for the same reasons as claim 6.
As per claim 18, 
Claim 18 has been found by the examiner as being substantially equivalent to claim 1. As such claim 18 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 has been found by the examiner as being substantially equivalent to claim 5. As such claim 19 is rejected for the same reasons as claim 5.
As per claim 20, 
Claim 20 has been found by the examiner as being substantially equivalent to claim 6. As such claim 20 is rejected for the same reasons as claim 6.
As per claim 21, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
Brunner further teaches wherein determining one or more transform functions is based on structural information of the medication package where the portion of the prescription label associated with the image is attached, wherein the structural information is at least one of: an identification of an object in similar shape with the medication package, a geometric model of the medication package or of a portion of the medication package where the prescription label is attached, a point cloud representation of the medication package or of a portion of the medication where the prescription label is attached:
(Paragraphs [0013] and [0085]-[0088], [0091]-[0096] and Figure 7 of Brunner. The teaching describes that each of the label portion images in a set are collectively an entire label. Such label portion images would have varying degrees of overlap in image capture. Figure 7 shows that the prescription package is curved. The teaching further describes that a scan of a prescription bottle takes in three-dimensional information and pixel by pixel maps this information to a two-dimensional surface. The system determines overlapping features that overlap with other images in the capture set. The teaching further describes “A camera is located within the housing and obtains images of the object as it is rotated. These series of images are then stitched into a single cohesive two-dimensional image upon which optical character recognition (OCR) can be performed, and the digitized information can then be verified using computerized processes and/or by manual inspection”)
Claims 2-4 are rejected under 35 USC 103 as being unpatentable over Kamen, Brunner, Akers, Graham and Fedorovskaya in further view of Nordell et al. (US 2009/0041329; herein referred to as Nordell).
As per claim 2, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 1.
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya does not explicitly disclose storing each of the images in a review queue; and ordering the review queue based on a queuing algorithm that optimizes for one or more objectives.
However Nordell teaches storing each of the images in a review queue; and ordering the review queue based on a queuing algorithm that optimizes for one or more objectives:
(Paragraph [0050] of Nordell. The teaching describes that an application selects the first image in the review queue table 174, the review queue sorted by a hierarchy selected by the network operator or by a site administrator.  For example, the review queue is sorted in ascending order by the time/date stamp in the image file metadata, where the oldest file in the review queue table 174 is listed first.  At stage 222 the application checks a state variable in the review queue table 174 to determine if the image file has been assigned to a reviewer for review.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the image reviewing teachings of Nordell. One of ordinary skill in the art would have known that typically whenever prescriptions are dispensed, a review process is conducted for quality of the dispensed product. Kamen demonstrates this in paragraph [0242] although it appears to disclose tracking an individual as opposed to a larger patient population. Nordell went the next step by reviewing a larger volume of pictures in a queue thereby improving the existing system Kamen leading to more efficient processing of image information. One of ordinary skill in the art would have added to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the teaching of Nordell based on this incentive without yielding unexpected results.  
As per claim 3, 
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Nordell teaches the limitations of claim 2. 
Nordell further teaches wherein the one or more objectives are based on one or more of the following parameters: an amount of time between receiving the one or more images and receiving confirmation of review, an overall quality of review, and an overall quantity of review:
(Paragraph [0050] of Nordell. The teaching describes that an application selects the first image in the review queue table 174, the review queue sorted by a hierarchy selected by the network operator or by a site administrator.  For example, the review queue is sorted in ascending order by the time/date stamp in the image file metadata, where the oldest file in the review queue table 174 is listed first.  At stage 222 the application checks a state variable in the review queue table 174 to determine if the image file has been assigned to a reviewer for review.)
As per claim 4, 
The combined teaching of Kamen, Brunner, Aker, Graham, Fedorovskaya and Nordell teaches the limitations of claim 3. 
Nordell further teaches wherein ordering the review queue comprises comparing one or more of the parameters to a threshold associated with a respective parameter:
(Paragraph [0050] of Nordell. The teaching describes that an application selects the first image in the review queue table 174, the review queue sorted by a hierarchy selected by the network operator or by a site administrator.  For example, the review queue is sorted in ascending order by the time/date stamp in the image file metadata, where the oldest file in the review queue table 174 is listed first.  At stage 222 the application checks a state variable in the review queue table 174 to determine if the image file has been assigned to a reviewer for review.)
Claims 9, 10 and 17 are rejected under 35 USC 103 as being unpatentable over Kamen, Brunner, Akers, Graham and Fedorovskaya in further view of Hoover et al. (US 2015/0242713; herein referred to as Hoover). 
As per claim 9, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
Brunner teaches identifying text in the reconstructed prescription label using text recognition algorithms:
(Paragraphs [0105]-[0106] of Brunner. The teaching describes that when image is reconstructed, the system uses OCR.)
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya does not explicitly teach presenting the identified text to the user.
However Hoover teaches presenting identified text to a user:
(Paragraphs [0033]-[0038] of Hoover. The teaching describes Processor 106 is configured to receive prescription information 170 including name 172 of a patient, name of medication 174, dosage 176 of medication 174, amount 178 of medication 174, and schedule 179 for taking medication 174.  Processor 106 is configured to enter prescription information 170 in data fields 136 for template 120B and transmit data 180, including label template 120B with prescription information 170 entered in data fields 136, to the printer.  It is possible for prescription information 170 to be the same as prescription information 122. The system identifies the text of a prescription from the prescription information it collects. Such collection could have occurred by way of the OCR of the combined teaching of Kamen, Brunner and Akers.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya the template teachings of Hoover. One of ordinary skill in the art would have known that when Kamen fills their prescriptions, the user would have wanted to know the computer system identified the prescription correctly. Brunner even discloses at paragraph [0105] that in OCR some writing may be illegible so the need of textual confirmation is there in the combined teaching of Kamen, Brunner and Akers. Hoover presented a solution to this by developing a template that takes in prescription information to show how the system detects what prescription is being filled. This gives the user to ensure the proper medication is dispensed thereby improving patient outcome. One of ordinary skill in the art would have added to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the teaching of Hoover based on this incentive without yielding unexpected results. 
As per claim 10, 
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Hoover teaches the limitations of claim 9. 
Hoover further teaches wherein a template of the reconstructed prescription label is determined based on identified text in the prescription label, the template including one or more slots associated with a type of information provided in the prescription label:
(Paragraphs [0033]-[0038] of Hoover. The teaching describes Processor 106 is configured to receive prescription information 170 including name 172 of a patient, name of medication 174, dosage 176 of medication 174, amount 178 of medication 174, and schedule 179 for taking medication 174.  Processor 106 is configured to enter prescription information 170 in data fields 136 for template 120B and transmit data 180, including label template 120B with prescription information 170 entered in data fields 136, to the printer.)
As per claim 17, 
Claim 17 has been found by the examiner as being substantially equivalent to claim 9. As such claim 17 is rejected for the same reasons as claim 9.
Claims 11-13 are rejected under 35 USC 103 as being unpatentable over Kamen, Brunner, Akers, Graham and Fedorovskaya in further view of Koll et al. (US 2014/0047375; herein referred to as Koll).
As per claim 11, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6. 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya does not explicitly teach presenting or automatically generating various features for the user based on the identified text and associated one or more types of information to the user.
However Koll teaches presenting or automatically generating various features for the user based on the identified text and associated one or more types of information to the user:
(Paragraph [0084] of Koll. The teaching describes that a free-form text UI element contains the text, "Patient recently started to take Celexa against his depressions." The suggestion module 312 may, based on such free-form text, identify the following suggested action: "Add Celexa to the list of current medications." Such a suggested action may not be sufficiently defined to enable the action to be performed fully automatically. The system identifies the text in a prescribed medication, and enters medication management by way of making suggestions based on current medications.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya the medication management teachings of Koll through combining prior art elements according to known methods to yield predictable results. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with no change in their respective functions, and the combination would have yielded predictable results. 
As per claim 12, 
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Koll teaches the limitations of claim 11.
Koll further teaches wherein the various features are selected from a group consisting of content-based updates associated with content in the medication package, network updates associated with other members who have permission to receive the user's updates, medication history options, medication management options, and any combination thereof:
(Paragraph [0084] of Koll. The teaching describes that a free-form text UI element contains the text, "Patient recently started to take Celexa against his depressions." The suggestion module 312 may, based on such free-form text, identify the following suggested action: "Add Celexa to the list of current medications." Such a suggested action may not be sufficiently defined to enable the action to be performed fully automatically. The system identifies the text in a prescribed medication, and enters medication management by way of making suggestions based on current medications.)
As per claim 13, 
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Koll teaches the limitations of claim 12.
Koll further teaches wherein content-based updates comprise automatically generated reminders customizable by the user based on the content in the medication package; wherein network updates comprise content-based updates for the other members and updates describing the other members' actions associated with the user's prescription; wherein medication history options comprise a user-accessible complete list of current medications taken by the user, a user-accessible complete list of current medications taken by the other members, and tracked information of other medical states of the user; and wherein medication management options comprise suggestions based on the user's current medications:
(Paragraph [0084] of Koll. The teaching describes that a free-form text UI element contains the text, "Patient recently started to take Celexa against his depressions." The suggestion module 312 may, based on such free-form text, identify the following suggested action: "Add Celexa to the list of current medications." Such a suggested action may not be sufficiently defined to enable the action to be performed fully automatically. The system identifies the text in a prescribed medication, and enters medication management by way of making suggestions based on current medications.)
Fedorovskaya further teaches prior to capturing the set of images, presenting the instructions, via the user interface, to the patient and present the information as guidelines, via the user interface, to the patient:
(Paragraphs [0031], [0033], 0062] and [0064] of Fedorovskaya. The teaching describes a process to automatically determine their acceptability for a predetermined output operation, e.g., to determine their acceptability with respect to sharpness based on automatically computing a measure of the edge density in the images. The algorithm for automatically determining the acceptability of a digital image may stand alone or may be a component of a larger system solution. Furthermore, the interfaces with the algorithm, e.g., the scanning or input, the digital processing, the display to a user (if needed), the input of user requests or processing instructions (if needed), the output, can each be on the same or different devices and physical locations, and communication between the devices and locations can be via public or private network connections, or media based communication. The calculated salient acceptability feature obtained in step 218 is compared with a pre-determined threshold value in step 220. For example, and not meaning to imply any sort of limitation in the coverage of the invention, the salient acceptability feature obtained in step 218 is an edge occurrence measure in the preferred embodiment, and a useful threshold value for the edge occurrence measure, as represented by the mean edge density value, is the value of 0.0072. This threshold is determined in step 222 by analyzing a database of images that contains a variety of acceptable and unacceptable images. When the value for the selected salient acceptability feature is greater or equal than the threshold, the input image is classified as unacceptable for intended use, such as printing. If the selected salient acceptability feature is less than the threshold, the image is deemed suitable. Based on the classification performed in step 220, a decision is made with respect to image usage in step 224, e.g. to enable one of the several predetermined output operations summarized in step 226. For example, an unacceptable image may be removed from a printing stage and not printed (step 226 a). In the case of the use of the method according to the invention within a digital camera, the decision can be one of deleting the image, preferably in response to suggesting that the user delete the image (226 c) and/or obtaining the user's approval, or suggesting that the user re-capture the scene (226 b). This re-capturing of the image based on the edge density is seen as a set of instructions to control a camera to capture images. These instructions are given before images are recaptured.)
Akers further teaches capturing, via the user interface  on at least one patient-operated mobile client device, a real-time video feed:
(Paragraph [0150] of Akers. The teaching describes Remote comment system 908 can then receive the comments from the local physician, can generate displays of graphical diagnostic record data or other suitable data, can support real time video conferencing, or can perform other suitable functionality.) 
Claims 22 and 23 are rejected under 35 USC 103 as being unpatentable over Kamen, Brunner, Akers, Graham and Fedorovskaya in further view of Brunner et al. (US 2014/0281871; herein referred to as Brunner 2.)
As per claim 22, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya does not explicitly teach identifying a location in each image in the set that is associated with a location on the prescription label on the medication package based on assumptions known about the prescription label, wherein determining one or more transform functions comprises determining one or more transform matrices representing an array of elements used to transform points in space, and wherein each of a plurality of the pixels in the image corresponding to the location on the prescription label represent points in a first space that are mapped using the one or more transform matrices to each of a plurality of the corresponding pixels on the flat surface that represent points in a second space. 
However Brunner 2 teaches identifying a location in each image in the set that is associated with a location on the prescription label on the medication package based on assumptions known about the prescription label, wherein determining one or more transform functions comprises determining one or more transform matrices representing an array of elements used to transform points in space, and wherein each of a plurality of the pixels in the image corresponding to the location on the prescription label represent points in a first space that are mapped using the one or more transform matrices to each of a plurality of the corresponding pixels on the flat surface that represent points in a second space:
(Paragraphs [0013] and [0014] of Brunner 2. The teaching describes identifying regions in a prescription label that match up with fields in a template form field. The system collects the physical prescription label and converts it into a computer-readable image file that converts the printed text to digitized text through OCR. Templates can have a unique location in the form fields thereby determining how the three-dimensional prescription container is mapped to a two-dimensional image template.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the teachings of Brunner 2. Brunner’s mapping of prescription labels only goes so far to get patient information into the computer system, i.e. it stitches together a prescription label and performs OCR on the label. Here the problem is when that information needs to be communicated to other medical systems that may not be formatted in the same way as the particular provider taking in the scan. Brunner 2 provides a way to establish uniform templates that this OCR data goes into so other entities who would want to access this information would be able to. One of ordinary skill in the art would have added to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the teaching of Brunner 2 based on this incentive without yielding unexpected results. 
As per claim 23, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya does not explicitly teach detecting that a template for a known prescription label type matches the reconstructed prescription label; performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; and populating each of a plurality of particular data fields in the template with the text identified in the text recognition that represents a correct type of text to fill the particular data field.
However Brunner 2 teaches teach detecting that a template for a known prescription label type matches the reconstructed prescription label; performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; and populating each of a plurality of particular data fields in the template with the text identified in the text recognition that represents a correct type of text to fill the particular data field:
(Paragraphs [0013], [0014] and [0055]-[0059] of Brunner 2. The teaching describes identifying regions in a prescription label that match up with fields in a template form field. The system collects the physical prescription label and converts it into a computer-readable image file that converts the printed text to digitized text through OCR. Templates can have a unique location in the form fields thereby determining how the three-dimensional prescription container is mapped to a two-dimensional image template. Once the template is determined, and the characters are digitized the system populates the characters of the prescription bottle to the two-dimensional template.  
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya the teachings of Brunner 2. Brunner’s mapping of prescription labels only goes so far to get patient information into the computer system, i.e. it stitches together a prescription label and performs OCR on the label. Here the problem is when that information needs to be communicated to other medical systems that may not be formatted in the same way as the particular provider taking in the scan. Brunner 2 provides a way to establish uniform templates that this OCR data goes into so other entities who would want to access this information would be able to. One of ordinary skill in the art would have added to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the teaching of Brunner 2 based on this incentive without yielding unexpected results.
Claims 24 and 25 are rejected under 35 USC 103 as being unpatentable over Kamen, Brunner, Akers, Graham and Fedorovskaya in further view of Defrank et al. (US 2014/0188502; herein referred to as Defrank.)
As per claim 24, 
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya teaches the limitations of claim 6.
The combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya does not explicitly teach performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; populating each of a plurality of particular data fields of the prescription record with the text identified in the text recognition that represents a correct type of text to fill the particular data field; automatically creating for the user, in an application for use by the user on the client device, a plurality of medication management features, at least one of the features comprising a list of all medications of the user for which images have been taken of a prescription label corresponding to the medication, the list automatically updated as new images of prescription labels are taken by the user.
However Defrank teaches performing text recognition on the reconstructed prescription label to identify text about the user and a prescription represented by the prescription label; populating each of a plurality of particular data fields of the prescription record with the text identified in the text recognition that represents a correct type of text to fill the particular data field; automatically creating for the user, in an application for use by the user on the client device, a plurality of medication management features, at least one of the features comprising a list of all medications of the user for which images have been taken of a prescription label corresponding to the medication, the list automatically updated as new images of prescription labels are taken by the user:
(Paragraphs [0086]-[0089] of Defrank. The teaching describes a prescription system that uses OCR to convert the text on a prescription label and add the information from the prescription label to the patient’s current list of medications. The data is gathered from a label photo and automatically updates the prescription list. 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya the prescription updating techniques of Defrank. Brunner’s OCR capability merely detects what is written on a label without much post processing of the collected data. One of ordinary skill in the art would have seen the updated prescription list through OCR teaching of Defrank and be incentivized by the time and resources saved by having a computer manage a prescription list rather than a more error prone human. One of ordinary skill in the art would have added to the combined teaching of Kamen, Brunner, Akers, Graham and Fedorovskaya, the teaching of Defrank based on this incentive without yielding unexpected results. 
As per claim 25, 
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Defrank teaches the limitations of claim 24.
Defrank further teaches wherein the medication management features automatically created further comprise automated refill reminders sent to the user on the client device, the refill reminder scheduled based on one of the particular data fields that has instructions about how to take the medication:
(Paragraph [0092] of Defrank. The teaching describes the prescription smart label mobile application 820 determines the volumetric space occupied by the remaining pills using depth in bottle, diameter which can be approximated based on the size of the pill image, typical free space between pills of that size and shape when confined and can determine an approximation of the number of pills remaining in the bottle. The pill remaining determination and original number of pills for the prescription creates refill reminder 1770 for the patient and notifies the filling pharmacy of the pending refill order.)
Claim 26 is rejected under 35 USC 103 as being unpatentable over Kamen, Brunner, Akers, Graham, Fedorovskaya and Defrank in further view of Albert (US 2011/0246220).
As per claim 26, 
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Defrank teaches the limitations of claim 24.
The combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Defrank does not explicitly teach providing the application to a plurality of other client devices of family or friends of the user, each other client device having shared within the application from the user the list of medications of the user. 
However Albert teaches providing the application to a plurality of other client devices of family or friends of the user, each other client device having shared within the application from the user the list of medications of the user:
(Paragraph [0159] of Albert. The teaching describes that through a patient portal, a patient’s prescription list may be shared.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Defrank, the teaching of Albert. One of ordinary skill in the art would have known that family members taking care of a patient who cannot take care of themselves or who cannot work new technology would assist in allowing better patient outcome. This would include permitting a family member manage a prescription list. One of ordinary skill in the art would have added to combined teaching of Kamen, Brunner, Akers, Graham, Fedorovskaya and Defrank, the teaching of Albert based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed April 07, 2022 have been fully considered.
Applicant’s arguments pertaining to prior art rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686